       Case 2:18-cv-01484-CB-MPK Document 31 Filed 10/16/19 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RONALD E. KAMMERDIENER,                )
                                       )           No. 18--1484
                      Plaintiff,       )
                                       )
           vs.                         )
                                       )
                                       )           Judge Cathy Bissoon
ARMSTRONG COUNTY,                      )           Magistrate Judge Maureen P. Kelly
PHILLIP SHAFFER, Warden of the         )
Armstrong County Jail, in his official )
and individual capacity,               )
REGINA HIMES, Chief Adult Probation )
Officer of Armstrong County, in her    )
official and individual capacity       )
and ERIKA KIRKPATRICK, in her          )
official and individual capacity       )
                                       )
                     Defendants.       )

   BRIEF IN OPPOSITION TO REGINA HIMES’ AND ERIKA KIRKPATRICK’S
MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT SUBMITTED
ON BEHALF OF REGINA HIMES AND ERIKA KIRKPATRICK IN THEIR OFFICIAL
                          CAPACITIES ONLY

       AND NOW, comes Plaintiff, Ronald E. Kammerdiener, by and through his attorneys, THE

LINDSAY LAW FIRM, P.C., Alexander H. Lindsay, Jr., Esquire and Jessica L. Tully, Esquire, and

files this Brief in Opposition to Regina Himes’ and Erika Kirkpatrick’s Motion to Dismiss

Plaintiff’s First Amended Complaint Submitted on Behalf of Regina Himes and Erika Kirkpatrick

In Their Official Capacities Only.

                                     FACTUAL BACKGROUND

       On November 8, 2016, Mr. Kammerdiener was arrested in Clarion County, Pennsylvania,

on a bench warrant from Armstrong County for alleged contempt of court for failure to make

payments of fines and costs pursuant to a “Consent Order” entered into on March 6, 2015. (First

Amended Complaint, ¶ 13). The “Consent Order” stated that “Defendant is sentenced to a term
       Case 2:18-cv-01484-CB-MPK Document 31 Filed 10/16/19 Page 2 of 8



of incarceration in the Armstrong County Jail, not to exceed six months.” (First Amended

Complaint, ¶ 14). The “Consent Order” did not state how long Mr. Kammerdiener was to be

sentenced and merely stated his term of incarceration was not to exceed six months. (First

Amended Complaint, ¶ 15). The “Consent Order” did not waive Mr. Kammerdiener’s right to

counsel or right to a hearing. (First Amended Complaint, ¶ 16).

       Mr. Kammerdiener was taken to the Clarion County Correctional Facility, where he was

held for eight days and he was not able to speak to a counselor nor did he go before a magistrate

or judge during that period. (First Amended Complaint, ¶ 17).       On November 16, 2016, Mr.

Kammerdiener was picked up by Armstrong County Probation Officer, Erika Kirkpatrick, and

another male probation officer, and transported to the Armstrong County Jail. (First Amended

Complaint, ¶¶ 18-19).     Ms. Kirkpatrick did not take Mr. Kammerdiener before a judge or

magistrate. (First Amended Complaint, ¶ 19).

       On that same date, November 16, 2016, while Mr. Kammerdiener was spending his 72

hours in the intake area cell, he completed an application for a public defender. (First Amended

Complaint, ¶¶ 20-21), but he received no response. On November 25, 2016, Mr. Kammerdiener

put a request into Deputy Warden Roofner, asking him to find out if Mr. Kammerdiener qualified

for a public defender. (First Amended Complaint, ¶ 22). Mr. Kammerdiener also put a request into

the jail counselor’s office to call the public defender’s office on November 25, 2016, to which he

received a response from the counselor stating “We are not permitted to contact the public

defender’s office any longer. However, you can call on Tuesdays and Thursdays.” (First Amended

Complaint, ¶¶ 23-24). Mr. Kammerdiener could only make collect calls from the phone on the

Pod that he was housed in and the Public Defender’s Office would not accept collect calls. (First

Amended Complaint, ¶ 26). On December 9, 2016, he wrote a letter to Probation Officer Erika
       Case 2:18-cv-01484-CB-MPK Document 31 Filed 10/16/19 Page 3 of 8



Kirkpatrick, to which Probation Officer Kirkpatrick responded on January 18, 2017, over one

month later. (First Amended Complaint, ¶¶ 30-31). Therein, she set forth that Mr. Kammerdiener

would remain incarcerated in the Armstrong County Jail until the balance of his costs and fines

was paid in full or at the end of a 6-month period of incarceration. (First Amended Complaint, ¶

32).

       On January 13, 2017, Mr. Kammerdiener placed a request to know to his counselor, an

individual named Brenda, if he would be having a hearing to explain his situation to a judge. (First

Amended Complaint, ¶ 33). The response Mr. Kammerdiener received to his request was “There

won’t be a hearing. I’m sorry.” (First Amended Complaint, ¶ 34). On March, 4, 2017, Mr.

Kammerdiener placed a request to the counselor, an individual named Lisa, to call the public

defender’s office. (First Amended Complaint, ¶ 35). The counselor responded that, “We are not

permitted to let you call” and that Mr. Kammerdiener would have to write a letter to the public

defender’s office and the letter would be taken to the courthouse. (First Amended Complaint, ¶

36). Accordingly, on March 4, 2017, Mr. Kammerdiener wrote a letter to the public defender’s

office along with another application for a public defender, to which he never received no response.

(First Amended Complaint, ¶ 37). On approximately eight or nine occasions, Mr. Kammerdiener

asked his counselors if they could call the public defender’s office. (First Amended Complaint, ¶

38).

       On May 5, 2017, Mr. Kammerdiener was taken to an Attorney-Client room where

Probation Officer Erika Kirkpatrick met with him and directed him to sign a new consent order,

which indicated, in violation of clearly established law, that if Mr. Kammerdiener failed to make

payments he would be incarcerated without a hearing. (First Amended Complaint, ¶ 39).           Mr.

Kammerdiener served 6 months for contempt of court without being afforded a hearing or counsel
       Case 2:18-cv-01484-CB-MPK Document 31 Filed 10/16/19 Page 4 of 8



and was released from the Armstrong County Jail on May 7, 2017. (First Amended Complaint, ¶

40). He was never afforded the right to talk to a public defender, magistrate or judge. (First

Amended Complaint, ¶ 43). Defendants, Regina Himes and Erika Kirkpatrick, required

individuals, including Mr. Kammerdiener, to sign paperwork, i.e., “consent” orders, which state

that if the individual failed to make payments that they would automatically be placed in jail. (First

Amended Complaint, ¶ 46). Mr. Kammerdiener is still under threat of potential incarceration and

imprisonment for failure to pay costs and fines based on the May 2017 consent order, and he seeks

declaratory and injunctive relief. (First Amended Complaint, ¶¶ 8 and 10).



                                           ARGUMENT

       A. Plaintiff’s claims against Regina Himes and Erika Kirkpatrick in their official
       capacities are not barred by the Eleventh Amendment because Plaintiff is seeking
       prospective declaratory and injunctive relief.

       Defendants are incorrect in their argument that all claims against Ms. Himes and Ms.

Kirkpatrick are barred by the Eleventh Amendment. Ms. Himes and Ms. Kirkpatrick are being

sued in their official capacities for declaratory and prospective injunctive relief, which is proper.

(First Amended Complaint, ¶¶ 8 and 10). The United States Supreme Court considered this

argument regarding the Eleventh Amendment and held in Ex parte Young, 209 U.S. 123 (1908),

that a suit against a state official may go forward where the suit is seeking prospective injunctive

relief for violations of federal law. See also Scheuer v. Rhodes, 416 U.S. 232, 237 (1974) (stating,

“damages against individual defendants are a permissible remedy in some circumstances

notwithstanding the fact that they hold public office that damages also may be appropriate” and

stating, “Ex parte Young teaches that, when a state officer acts under a state law in a manner

violative of the Federal Constitution, he comes into conflict with the superior authority of that
       Case 2:18-cv-01484-CB-MPK Document 31 Filed 10/16/19 Page 5 of 8



Constitution, and he is, in that case, stripped of his official or representative character, and is

subjected in his person to the consequences of his individual conduct. The State has no power to

impart to him any immunity from responsibility to the supreme authority of the United States.”).

       Here, Defendants violated federal constitutional law and Mr. Kammerdiener remains under

threat of having those rights violated again. Mr. Kammerdiener was required to sign an order by

Ms. Himes and Ms. Kirkpatrick on or about May 5, 2017, which indicates that if Mr.

Kammerdiener fails to make payments he could again be incarcerated without a hearing or being

afforded counsel. (See generally First Amended Complaint). Additionally, Mr. Kammerdiener has

sought permanent injunctive relief that prospectively enjoins the defendants from enforcing such

order as it violates his federal constitutional rights. Although Mr. Kammerdiener has not been

incarcerated due to the consent order since May 5, 2017, it’s understandable for an individual with

his history to be in fear that the consent order could be enforced at any time. The Eleventh

Amendment does not operate to prohibit claims against state officers where the Plaintiff is seeking

prospective declaratory and injunctive relief, therefore, Defendants’ position is meritless.



       B. Plaintiff is not seeking monetary damages against Ms. Himes and Ms. Kirkpatrick in
       their official capacities, but is seeking monetary damages against them in their individual
       capacities.

       Plaintiff is not seeking monetary damages against Ms. Himes and Ms. Kirkpatrick in their

official capacities. Plaintiff is seeking prospective injunctive relief against them in their official

capacity, therefore, there is nothing to dismiss. Mr. Kammerdiener’s monetary claims against

Defendants are in their individual capacities.
       Case 2:18-cv-01484-CB-MPK Document 31 Filed 10/16/19 Page 6 of 8



        C. Plaintiff is Not Requesting this Court to Compel the State Court Take Specific Action.

       Plaintiff does not seek intervention in any ongoing or prior state court proceedings. Mr.

Kammerdiener is seeking a prospective injunction preventing Ms. Kirkpatrick and Ms. Himes

from arresting and imprisoning Mr. Kammerdiener in the future for any failure to make payments,

without the requisite procedural protections afforded by law. There is no expiration date on the

new consent order, so Mr. Kammerdiener could be arrested and imprisoned at any time without a

hearing and without an opportunity to speak to counsel. Mr. Kammerdiener is not seeking to have

this Court interfere with any prior rulings or proceedings because there was no prior rulings or

proceedings. Similarly, there are no ongoing proceedings for which Mr. Kammerdiener is seeking

to compel action. The Court should reject Defendant’s position because it is meritless.



       D. Plaintiff is requesting prospective declaratory relief to prevent himself from being
       unlawfully arrested and incarcerated without any process because he was compelled by
       Defendants to sign a new consent order that violates Pennsylvania law and federal due
       process.

       During Mr. Kammerdiener’s six months of incarceration at both the Clarion County Jail

and at the Armstrong County Jail, he was never afforded the right to talk to a public defender,

magistrate or judge. Mr. Kammerdiener should have had a hearing wherein he would receive his

sentence because the “Consent Order” merely stated his term of incarceration was not to exceed

six months. Mr. Kammerdiener’s incarceration violated Pennsylvania law, his rights under the

Pennsylvania Constitution, and the federal constitution.

       Ms. Himes and Ms. Kirkpatrick required Mr. Kammerdiener to sign an order on May 5,

2017, which means they could again disregard Pennsylvania and federal law and imprison Mr.

Kammerdiener without a hearing and without being able to speak to an attorney if he fails to make

payments. Mr. Kammerdiener is seeking prospective declaratory relief that his rights under the
       Case 2:18-cv-01484-CB-MPK Document 31 Filed 10/16/19 Page 7 of 8



Pennsylvania and United States Constitution would be violated if Defendants were to arrest and

incarcerate him without any process. Therefore, declaratory relief and prospective injunctive relief

are available. The Defendants cite Corliss v. O’Brien, 200 Fed.Appx. 80 (3d Cir. 2006) as to its

claim that declaratory relief is not available here, however, that case is distinguishable from Mr.

Kammerdiener’s. Mr. Kammerdiener is not seeking a declaration that a judge violated his

constitutional rights by making rulings against him. As there were no hearings or rulings by a

judge, it would not be possible for Mr. Kammerdiener to make a claim against a judge. Again,

Defendants’ position is without merit.



                                           CONCLUSION

       Defendants’ Motion to Dismiss should be denied. Plaintiff’s prospective declaratory and

injunctive relief requests are not barred by the Eleventh Amendment. Mr. Kammerdiener is not

seeking to compel this Court to intervene in any ongoing or prior State Court proceeding. He is

seeking to prevent himself from being re-arrested and re-incarcerated based on procedures and

policies that deny him access to a hearing and counsel again.

       Mr. Kammerdiener is not challenging the state court finding him in contempt of court for

failure to make payments of fines and costs. During Mr. Kammerdiener’s six months of

incarceration at both the Clarion County Jail and at the Armstrong County Jail, he was never

afforded the right to talk to a public defender, magistrate or judge. Mr. Kammerdiener should have

had a hearing wherein he would receive his sentence because the “Consent Order” merely stated

his term of incarceration was not to exceed six months. He at not time waived his right to an

attorney or right to a hearing in front of a judge.

       Mr. Kammerdiener had a fundamental right to a court hearing prior to any punishment for
       Case 2:18-cv-01484-CB-MPK Document 31 Filed 10/16/19 Page 8 of 8



nonpayment of fines, costs, or restitution and should have had a court hearing before being jailed

as well as the right to an attorney. Mr. Kammerdiener had a statutory and rule-based right to a

hearing prior to imprisonment to determine if he was financially able to pay the fines and costs.

Pa.R.Crim.P. 706(a); 42 Pa. C.S. § 9772. Mr. Kammerdiener’s incarceration violated Pennsylvania

law, his rights under the Pennsylvania Constitution, and the federal constitution.

       Defendants’ Motion to Dismiss the claims against them in their official capacities should

be rejected.




                                                     Respectfully submitted:

                                                     The Lindsay Law Firm, P.C.,


                                                     s/ Alexander H. Lindsay, Jr.
                                                     Alexander H. Lindsay, Jr., Esq.
                                                     Pa. Supreme Court Id. No. 15088

                                                     s/ Jessica L. Tully___
                                                     Jessica L. Tully
                                                     Pa. Supreme Court Id. No. 324691

                                                     110 East Diamond Street
                                                     Suite 301
                                                     Butler, PA 16001
                                                     Phone: (724) 282-6600
                                                     Fax: (724) 282-2672

                                                      Attorneys for Plaintiff
